DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on 06/26/2020.
Information Disclosure Statement 
The Information Disclosure Statement (IDS) filed 06/26/2020 hasbeen placed in the application file and the information referred to therein has been considered. 
Drawings
The drawings received 06/26/2020 are acceptable for examination purposes.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 1 recites the limitation “The redox flow battery" in preamble.  There is insufficient antecedent basis for this limitation in the claim. (Should be A redox flow battery).
Claims 2-5 depend from claim 1 directly or indirectly and fall therewith.
Claims 2 and 3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the following step (limitation): “the tank to be used is switched to the pair of fully charged tanks, and the pair of tanks is used for discharging”. Firstly, it is not clear which “the tank” is mention, since apparatus from claim 1 (from which claim depends) recited plurality of tanks. Second, it is not clear how one tank can be switched to pair (two) tanks.  With such language it is not clear what is actual manipulative step of the claimed method? As a general matter, the grammar and ordinary meaning of terms as understood by one having ordinary skill in the art used in a claim will dictate whether, and to what extent, the language limits the claim scope.  MPEP 2143.03.
Similarly, it is not clear which “the tank” is mention, since apparatus from claim 1 (from which claim depends) recited plurality of tanks, and how one tank can be switched to the pair tanks. 
In addition, claim2 is drawn to an apparatus (at least one pair of the positive-electrode electrolyte tank and the negative electrode
electrolyte tank among the plurality of positive-electrode electrolyte tanks and the
plurality of negative-electrode electrolyte tanks is fully charged) and have methods of operating or using the apparatus, mixed in with the apparatus claim.  It is held that a single claim, which claims both an apparatus and the method steps of using the apparatus, is indefinite (MPEP 2173.05).
 The   claims appear to be a literal translation into English from a foreign document and as such is not clear.
Claim 5 depends from claim 2 and fall therewith.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1   is rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0169493 to Tsutsui in view of WO 2017037239 to Lynch (Lynch, US 2018331382 is used as US published equivalent). 
Regarding claim 1, Tsutsui the redox flow battery (para 23), comprising: a battery cell to which a positive-electrode electrolyte and a negative-electrode electrolyte are supplied,  a plurality of positive-electrode electrolyte tanks (31,33,Fig. 1)  that store the positive electrode electrolyte,  a plurality of negative-electrode electrolyte tanks that store the negative electrode electrolyte (32, 34, Fig. 1)  a positive-electrode electrolyte tank switching device (48, 44, Fig. 1)   that switches a positive electrode electrolyte tank among the plurality of positive electrolyte tanks, a negative-electrode electrolyte tank switching device that switches (48, 44, Fig. 1) a negative electrode electrolyte tank among the plurality of negative-electrode electrolyte tanks (Abstract). In addition, Tsutsui discloses “an association mechanism for controlling the switching means”, which reads on a controller for controlling a controller for controlling switching the polarity of the electrodes, switching of the plurality of positive-electrode electrolyte tanks and switching of the plurality of negative-electrode electrolyte tanks.
Tsutsui does not expressly discloses a polarity switching unit that switches the polarity of the electrodes of the battery cells, and a controller for controlling switching the polarity of the electrodes.
Lynch teaches a redox flow battery (VFB, para 10) comprising programmable controller (para 46), capable of controlling of switching polarity positive and negative electrodes.  Since Lynch discloses the switching of polarity a polarity switching unit is necessarily present.  In addition, Lynch teaches that switching of polarity of claimed invention  does not require redirection of electrolyte (para 79).It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the redox flow battery of Lynch  with the a polarity switching unit and programmable controller, as taught by Lynch, because such modification would allow the battery  to satisfy  current and polarity requirement of the electrical system and change the electrode polarity without redirection of the electrolyte.
Regarding claims 2 and 3, Tsutsui discloses wherein at least one pair of the positive-electrode electrolyte tank and the negative- electrode electrolyte tank among the plurality of positive-electrode electrolyte tanks and the plurality of negative-electrode electrolyte tanks is fully charged, when a request for discharging to the external power system is received during the rebalancing work, the tank to be used is switched to the pair of fully charged tanks, and the pair of tanks is used for discharging.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure US 20120326672.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alexander Usyatinsky/Primary Examiner, Art Unit 1727